Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the amendment and RCE filed. January 18, 2022.  Claims 20-31 are pending.  The prior rejections have been withdrawn in view of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andre Neglestad on January 28, 2022.

The application has been amended as follows: 
In claim 21, change 1 to 20.
In claim 22, change 2 to 21.

Claim 23. The multifunction interface circuit of claim 22, wherein the processor is selected from the group consisting of: an x86 based processor, a CISC (complex instruction set computer) processor, and a RISC (reduced instruction set computer) processor.
	In claim 24, change 3 to 22, and change comprising to consisting of.
	In claim 25, change 1 to 20.
	In claim 27, change 7 to 26.
	In claim 28, change 8 to 27.

	In claim 30, change 7 to 26.
	In claim 31, change 1 to 20.

Claims 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite an interface circuit for communication with a processor usable in an alarm system having a plurality of ports configured to perform recited functions.  The configurations has been interpreted to be various circuits as disclosed in the specification and functional equivalents.  The prior art of record fails to tech, suggest or make obvious an interface with such structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 28, 2022